THE THIRTEENTH COURT OF APPEALS

                                      13-15-00158-CV


                                   Melissa Marie Garcia
                                            v.
                                    David R. De Jesus


                                    On Appeal from the
                    156th District Court of San Patricio County, Texas
                            Trial Cause No. S-13-5317CV-B


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED WITH PREJUDICE in accordance with its opinion. Each party shall bear

their own costs relating to this appeal.

       We further order this decision certified below for observance.

July 16, 2015.